NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT



RAYMOND FERREN,                              )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-1738
                                             )
DALE PENDLETON, as personal                  )
representative of the Estate of Laveda P.    )
Ferren, deceased,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed November 30, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Lee County;
Nicholas R. Thompson, Judge.

Allison M. Perry of Florida Appeals, P.A.,
Tampa; and Rana Holz of Rubinstein, Holz
& King, P.A., Fort Myers, for Appellant.

Mark A. Sessums and Lauren E. Jensen of
Sessums Law Group, P.A., Lakeland, for
Appellee.


PER CURIAM.

             Affirmed.

MORRIS, BLACK, and SALARIO, JJ., Concur.